Dunbar, C. J.
(dissenting) — I do not think the proof offered was an attempt to, or tended to, vary the terms of a written contract by parol testimony, nor to contradict the written contract. The contract did not specify the time of delivery, and the statement of the respondents that they would use all means to insure prompt delivery was certainly consistent with the idea that they were pledging prompt delivery, at the time agreed upon in the oral contract. I think the testimony was admissible, and am therefore compelled to dissent.